MEMORANDUM **
Clinton L. Watson appeals pro se from the district court’s order denying his request for recusal of the district judge pursuant to 28 U.S.C. § 144. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Watson contends that the district court erred when it denied his third motion for recusal pursuant to 28 U.S.C. § 144. We conclude that the district court did not abuse its discretion when, after ruling on the legal sufficiency of Watson’s motion in the first instance, it concluded that the motion should be denied. See United States v. Studley, 783 F.2d 934, 939-40 (9th Cir.1986); see also Clemens v. United States Dist. Court for Cent. Dist. of Cal., 428 F.3d 1175, 1180 (9th Cir.2005) (noting that speculative allegations of bias are not sufficient to warrant recusal).
We deny appellee’s request that this court ban Watson from filing further motions in this case.
AFFIRM1ED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.